Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response filed 22 Aug 2022 amends claims 16, 22-25, and 31-35; thereby providing claims 16-36 pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 25, 34, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz (US 2018/0302642).
	For claim 16, Schwarz discloses a method for video decoding, comprising: 
	obtaining video data that comprises a current block to be decoded ([0069]  decoder 80 may be configured to recover the subdivision of picture 20 into such coding blocks 40); 
determining a plurality of different prediction modes for the current block ([0062] decoder 80 and the encoder 10 may be configured to support intra and inter prediction modes for the current block 40 ); and
	decoding the current block based on a combination of the plurality of different prediction modes with corresponding weights ([0088] the final prediction signal is build by a combination including superimposing the intermediate prediction signals. The corresponding weighting parameters and potentially also a constant offset (which is added to the weighted sum) can either be fixed for a picture, or a reference picture, or a set of reference pictures, or they can be included in the set of prediction parameters for the corresponding block.), 
	wherein the combination with the corresponding weights comprises at least two inter prediction modes, or an inter prediction mode and an intra prediction mode ([0088 It is also possible that more than one set of particular prediction parameters (such as reference indices and motion parameters) are associated with a single block. In that case, for each set of these particular prediction parameters, a single intermediate prediction signal for the block (or the corresponding blocks of sample arrays) is generated, and the final prediction signal is built by a combination including superimposing the intermediate prediction signals. The corresponding weighting parameters and potentially also a constant offset (which is added to the weighted sum) can either be fixed for a picture, or a reference picture, or a set of reference pictures, or they can be included in the set of prediction parameters for the corresponding block.), and 
	wherein the video data indicates that both triangle prediction ([0080] may represent rectangular or quadratic blocks or any other collection of samples including arbitrarily shaped regions, triangles, or any other shapes) and multi-hypothesis prediction are allowed for the current block. ([0084] For bi-predicted blocks (or multi-hypothesis frames)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-24, 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 2018/0302642) in view of Mukherjee (US 2018/0278932).
	For claim 17, while Schwarz does not, Mukherjee discloses wherein the combination with the corresponding weights comprises at least an inter prediction mode and an intra prediction mode and the corresponding weights depends on an intra direction of the intra prediction mode ([0063] The function W[m, i, j], mask codebook combination may vary based on prediction type (e.g., inter-prediction or intra-prediction).). It would be obvious to a person with ordinary skill in the art to combine the teachings of Mukherjee with Schwarz for the predictable benefit of providing macroblock shapes with oblique straight line partitions that minimize introduction of spurious high-frequencies and minimize utilization of computation resources.

	For claim 18, while Schwarz does not, Mukherjee discloses wherein the corresponding weights further depend on a distance between a current sample of the current block and an intra reference sample of the intra prediction mode ([0066] weights become, for example, 0 and 64 farther (e.g., at pixels represented by blocks 325 and 330) away from the boundary of the polynomial, and transitions smoothly closer to the boundary.). It would be obvious to a person with ordinary skill in the art to combine the teachings of Mukherjee with Schwarz for the same reasons discussed for claim 17.

	For claim 19, while Schwarz does not, Mukherjee discloses wherein the corresponding weights decrease when the distance increases ([0066]Further, smoother (equation (5)) may ensure that the weights become, for example, 0 and 64 farther away from the boundary of the polynomial, and transitions smoothly closer to the boundary.). It would be obvious to a person with ordinary skill in the art to combine the teachings of Mukherjee with Schwarz for the same reasons discussed for claim 17.

	For claim 20, while Schwarz does not, Mukherjee discloses wherein the corresponding weights are applied via one or more masks ([0066] (e.g., a table corresponding or related to the mask codebook) ). It would be obvious to a person with ordinary skill in the art to combine the teachings of Mukherjee with Schwarz for the same reasons discussed for claim 17.

	For claim 21, while Schwarz does not, Mukherjee discloses wherein the one or more masks are applied using a shifting process ([0066] e.g. 1 << MASK_WEIGHT_BITS). It would be obvious to a person with ordinary skill in the art to combine the teachings of Mukherjee with Schwarz for the same reasons discussed for claim 17.

	For claim 22, Schwarz discloses wherein the determination of the plurality of different prediction modes is based on a unified syntax included in the video data, wherein the unified syntax indicates the plurality of different prediction modes and includes information that indicates whether bi-prediction is applied to the current block ([0080] All samples of a block (inside a partitioning pattern) are associated with the same set of motion parameters, which may include parameters specifying the type of prediction (e.g., list 0, list 1, or bi-prediction; .

	For claim 23, Schwarz discloses wherein the current block is partitioned into two triangular sub-blocks ([0080] e.g.  a picture [is] usually partitioned into particular sets of samples (or sample sets), which may represent rectangular or quadratic blocks or any other collection of samples including arbitrarily shaped regions, triangles, or any other shapes.), 
	and each of the two triangular sub-blocks is associated with its own motion vector predictor [0080] All samples of a block (inside a partitioning pattern) are associated with the same set of motion parameters,).

	For claim 24, while Schwarz does not, Mukherjee discloses further comprising obtaining one or more motion vector predictors for a diagonal boundary between the two triangular sub-blocks ([0022] the first partition and the second partition being divided by a border (e.g., border 310-1 or 310-2) that may be non-parallel and/or at a curved angle to an orientation of a row or column of pixels associated with the data block.) 
based on a blending of the motion vector predictors associated with the two triangular sub-blocks ([0026] In step S115 the processor determines an overall set of predictor values based on a weighting of the two sets of predictor values for the block of video data.
	For claims 25-35, Schwarz and Mukherjee disclose the claimed limitations as discussed for corresponding limitations in claims 16-14.

Response to Arguments
Applicant's arguments filed 22 Aug 2022 have been fully considered but they are not persuasive. 
	Applicant argues Schwarz does not disclose "decoding [a] current block based on a combination of the plurality of different prediction modes with corresponding weights, wherein the combination with the corresponding weights comprises at least two inter prediction modes, or an inter prediction mode and an intra prediction mode" because  Shwarz [0088] teaches away from these claim features by stating that "[the] blocks (or the corresponding blocks of sample arrays) are predicted by either inter-picture prediction or intra-picture prediction." (Remarks, 7). However, Shwarz [0088] discloses the limitation "wherein the combination with the corresponding weights comprises at least two inter prediction modes, or an inter prediction mode and an intra prediction mode" by teaching "It is also possible that more than one set of particular prediction parameters (such as reference indices and motion parameters) are associated with a single block." For example, Shwarz [0080] teaches to use two inter prediction modes, i.e. " bi-prediction." 
	Shwarz [0088] further teaches using a combination of weights, i.e. "corresponding weighting parameters." Accordingly, Scharwz discloses the claimed limitation.

	Applicant argues Schwarz does not disclose "the video data [indicating] that both triangle prediction and multi- hypothesis prediction are allowed for the current block," because "[t]here is no discussion at all about allowing 'both triangle prediction triangle prediction and multi-hypothesis prediction.'" (Remarks, 8). However, the term triangle prediction is reasonably understood to include the triangle partitioning taught in Shwarz [0080] because the prediction is based on triangle partitions. Similarily, the term multi-hypothesis prediction is reasonably understood to include the teachings of Shwarz [0080] ". . .  include parameters specifying the type of prediction (e.g., list 0, list 1, or bi-prediction; and/or translational or affine prediction or a prediction with a different motion model) . . . ." Acoordingly, Shwarz discloses the claimed limitation.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MOON; Joo Hee et al.	US 20190149821 A1	VIDEO SIGNAL ENCODING/DECODING METHOD AND APPARATUS
Galpin; Franck et al.	US 20220014778 A1	UNIFIED PROCESS AND SYNTAX FOR GENERALIZED PREDICTION IN VIDEO CODING/DECODING
SUZUKI; Yoshinori et al.	US 20180070101 A1	VIDEO PREDICTION ENCODING DEVICE, VIDEO PREDICTION ENCODING METHOD, VIDEO PREDICTION ENCODING PROGRAM, VIDEO PREDICTION DECODING DEVICE, VIDEO PREDICTION DECODING METHOD, AND VIDEO PREDICTION DECODING PROGRAM
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485